133 Ga. App. 394 (1974)
211 S.E.2d 20
JOHNSON
v.
THE STATE.
49691.
Court of Appeals of Georgia.
Submitted September 10, 1974.
Decided November 22, 1974.
*395 W. J. Stanley, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Joel M. Feldman, Assistant District Attorneys, for appellee.
BELL, Chief Judge.
The defendant was found guilty by a jury of voluntary manslaughter. The state's evidence shows and defendant admitted as a witness that he killed the victim by gunshot. At trial he defended on the theory of self defense. On appeal he complains that certain evidence was admitted erroneously; that portions of the charge to the jury were erroneous; and that the evidence was insufficient to authorize the verdict. Held:
1. A state's witness was permitted to testify over objection that immediately after the fatal shooting another individual present, "Boots Bond," stated to the defendant: "Say it was robbery. I'll be your witness." This witness also testified that defendant answered "OK." This testimony was objected to on the ground that it was hearsay. The statement was made in defendant's presence, was addressed to him, and he responded to it. It was not hearsay. Perkins v. State, 231 Ga. 680 (2) (203 SE2d 854).
2. No error was committed in the admission of four photographs of the deceased which were shown to have been taken at the scene of the incident. Witnesses for the state testified that the photographs fairly and accurately depicted the victim at the time they observed him at the scene.
3. The trial court's charge on incriminating admission not amounting to a complete confession of guilt was a correct statement of the law. The charge was authorized by the evidence as the defendant admitted to a policeman shortly after the incident and during his own testimony that he shot the victim but contending that he had acted in self-defense.
4. The enumeration of error concerning the charge to the jury on circumstantial evidence has no merit. The charge as given was substantially in the exact language of Code § 38-109.
Judgment affirmed. Quillian and Clark, JJ., concur.